973 So.2d 1212 (2008)
Dean Roderick SPEER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1677.
District Court of Appeal of Florida, Fifth District.
January 22, 2008.
James S. Purdy, Public Defender, and Dee Ball, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. Grice v. State, 967 So.2d 957 (Fla. 1st DCA 2007).
PALMER, C.J., GRIFFIN and SAWAYA, JJ., concur.